SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR l5(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-28784 HOT TOPIC, INC. (Exact name of registrant as specified in its charter) CALIFORNIA 77-0198182 (State of incorporation) (IRS Employer Identification No.) 18, CITY OF INDUSTRY, CA (Address of principal executive offices) (Zip Code) (626) 839-4681 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:November 17, 2010 – 44,586,144 shares of common stock, no par value. 2 HOT TOPIC, INC. INDEX TO FORM 10-Q Page No. PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets – October 30, 2010 and January 30, 2010 4 Consolidated Statements of Operations for the three months and nine months ended October 30, 2010 and October 31, 2009 5 Consolidated Statements of Cash Flows for the nine months ended October 30, 2010 and October 31, 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 32 PART II.OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 6. Exhibits 45 SIGNATURES 46 3 PART I. FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements Hot Topic, Inc. and Subsidiaries Consolidated Balance Sheets (In thousands, except share amounts) October 30, 2010 January 30, 2010 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Inventory Prepaid expenses and other Deferred tax assets Total current assets Property and equipment, net Deposits and other Long-term investments Deferred tax assets Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued liabilities Income taxes payable Total current liabilities Deferred rent and other Income taxes payable Deferred compensation Commitments and contingencies Shareholders’ equity: Preferred shares, no par value; 10,000,000 shares authorized; no shares issued and outstanding - - Common shares, no par value; 150,000,000 shares authorized; 44,586,144 and 44,339,711 shares issued and outstanding at October 30, 2010 and January 30, 2010, respectively Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 4 Hot Topic, Inc. and Subsidiaries Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended October 30, October 31, October 30, October 31, Net sales $ Cost of goods sold, including buying, distribution and occupancy costs Gross margin Selling, general and administrative expenses Income (loss) from operations ) Interest income, net 93 Income (loss) before provision (benefit) for income taxes ) Provision (benefit) for income taxes 45 ) Net income (loss) $ $ $ ) $ Earnings (loss) per share: Basic and diluted $ $ $ ) $ Cash dividends declared and paid per share $ - $ - Shares used in computing earnings (loss) per share: Basic Diluted See accompanying Notes to Condensed Consolidated Financial Statements. 5 Hot Topic, Inc. and Subsidiaries Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended October 30, 2010 October 31, 2009 OPERATING ACTIVITIES Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Loss on disposal of fixed assets Impairment of long-lived assets Deferred taxes ) ) Gift card breakage ) ) Changes in operating assets and liabilities: Inventory ) ) Prepaid expenses and other current assets ) ) Deposits and other assets ) ) Accounts payable Accrued liabilities ) ) Deferred rent ) ) Income taxes payable (7
